Citation Nr: 9924350	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  99-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward A. Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, right ear 
hearing loss is etiologically related to the veteran's period 
of active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary measure, the Board must consider the 
procedural defect that resulted from the veteran's submission 
of relevant medical evidence to the Board in April 1999.  
This additional evidence was submitted within a period of 90 
days following the mailing of notice to the veteran that his 
appeal had been certified to the Board for appellate review 
and that the appellate record had been transferred to the 
Board.  38 C.F.R. § 20.1304(a) (1998).  The record does not 
reflect that this additional evidence has been considered by 
the RO, nor that waiver of such consideration has been 
requested.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant . . . which is 
accepted by the Board . . . must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived . . ."  38 C.F.R. § 20.1304(c).  However, 
the Board concludes that, as the veteran will not be 
prejudiced by the Board's favorable decision, set forth 
below, there is no need to remand the veteran's claim to the 
RO for initial consideration of the evidence received in 
April 1999.  See Bernard v. Brown, 4 Vet.App. 386 (1993).

The veteran claims that he is entitled to service connection 
for right ear hearing loss because he developed that 
condition during his period of active service when he was 
exposed to noise as a jet engine flight mechanic.  The 
veteran's assertion of in-service noise exposure is presumed 
to be credible for purposes of determining whether his claim 
is well grounded.  See King v. Brown, 5 Vet.App. 19, 21 
(1993).  Considering that in conjunction with VA and private 
reports of examinations showing current hearing loss under 
38 C.F.R. § 3.385, and a medical opinion linking the hearing 
loss to the in-service noise exposure, the Board finds the 
veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When manifested to a 
compensable degree within one year of separation from 
service, sensorineural hearing loss may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims that his military duties exposed him to 
significant noise, which caused permanent hearing loss in his 
right ear.  He asserts that he had minimal protection from 
jet engine noise prior to the development of OSHA laws in 
1970.  He further asserts that he worked on jets that were 
running at 100 percent capacity and had engaged after-
burners.  The veteran's service medical records do not show 
treatment for right ear hearing loss, and on separation 
examination, no right ear hearing deficit was noted.  That 
notwithstanding, the military separation report reflects that 
his military occupational specialty (MOS) was jet engine 
mechanic.  The Board finds this evidence sufficient to 
establish that the veteran was exposed to noise in service.  
The veteran's MOS would likely expose him to noise, and he is 
certainly competent to assert that he was so exposed.   

The lack of evidence of hearing loss at separation is not 
fatal to the veteran's claim.  In fact, statutory and 
regulatory provisions do not require an in-service diagnosis 
of hearing loss to establish service connection.  See Ledford 
v. Derwinski, 3 Vet.App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and whether there is medical evidence 
linking the hearing loss to the veteran's period of active 
service.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  

In this case, a June 1992 private examination report and a 
January 1998 VA examination report indicate that the veteran 
has hearing loss pursuant to 38 C.F.R. § 3.385.  Moreover, 
the veteran has submitted medical opinions linking the 
hearing loss to in-service noise exposure.  During a June 
1992 examination, Richard Park, M.D., linked the veteran's 
high tone sensorineural bilateral hearing loss to both in-
service and post-service noise exposure, and his mid tone 
sensorineural hearing loss to childhood.  He noted that the 
veteran had in-service noise exposure as a jet engine 
mechanic and there was minimal hearing protection in use 
prior to the development of OSHA laws.  He also noted that 
the veteran was exposed to cement saws in his occupation as a 
bricklayer.  He concluded that the veteran's hearing loss 
resulted from the frequency and severity of noise exposure in 
the past.  Dr. Park did not indicate whether the right ear 
hearing loss was a result of in-service or post-service noise 
exposure.

Dr. Park, a member of the Certified American Board of 
Otolaryngologist (head and neck surgery), had examined the 
veteran based on a recommendation by the veteran's primary 
caregiver, Ernest H. Agresti, D.O., who is not shown by the 
record to be an expert on hearing.  Dr. Agresti submitted to 
the RO a letter in April 1998 indicating that, based on the 
veteran's history of working on jet engines running at full 
capacity and his military and medical records, he believes 
the veteran's hearing loss is strongly related to noise 
exposure in the Air Force.  The Board will accept Dr. 
Agresti's favorable opinion based on the notion that Dr. 
Agresti had constructive knowledge of the veteran's post-
service noise exposure to cement saws while the veteran was a 
bricklayer.  Dr. Park had mailed his medical findings to Dr. 
Agresti in June 1992.  The letter included the veteran's 
statements about post-service noise exposure.

Mitchell F. Kwaterski, M.D., also submitted an opinion in 
support of the veteran's claim.  In April 1999 he wrote that 
the veteran's "hearing loss, in all likelihood, is related 
to noise exposure he had in the service since there has been 
no other significant noise exposure in his life."  Dr. 
Kwaterski's opinion is flawed in that he based his opinion 
solely on a history provided by the veteran, which did not 
include the veteran's post-service work with cement saws.  

The record also includes an unfavorable opinion by a VA 
examiner who evaluated the veteran in January 1998.  He 
diagnosed the veteran with high frequency emphasis 
sensorineural hearing loss that is bilateral and symmetrical, 
and concluded that the degree and nature of the right ear 
hearing loss is unexplained by any military noise exposure 
shown on the veteran's military separation examination.

The Board will disregard Dr. Kwaterski's opinion, which is 
flawed, and Dr. Park's opinion, which is inconclusive.  The 
remaining record contains one opinion favorable to the 
veteran and one opinion unfavorable to the veteran.  These 
opinions are equally persuasive as they are both based on the 
veteran's history, a review of the record, audiological 
testing and speech discrimination scores.  Dr. Agresti stated 
that the veteran's right ear hearing loss was strongly, 
rather than at least as likely as not, related to active 
service.  However, the Board believes that by using the word 
"strongly," the doctor was indicating that in-service noise 
exposure had a stronger influence on the veteran's hearing 
loss than his post-service noise exposure.  

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Inasmuch as there is an approximate 
balance of positive and negative evidence regarding whether 
the veteran's right ear hearing loss is related to his in-
service noise exposure, the Board must resolve reasonable 
doubt in the veteran's favor and grant the benefit sought 
pursuant to the aforementioned provisions. 


ORDER

Service connection for right ear hearing loss is granted.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

